ORDER DENYING REHEARING
THOMAS C. BRITTON, Chief Judge.
The debtors’ motion (CP 29) for reconsideration of the Order Denying Motion to *859Avoid Lien dated January 25 (CP 28) was heard February 23. The motion is denied.
Movants’ concern with a 1986 judgment against them is that the judgment:
“could have a detrimental effect on the Debtors’ ability to sell the homestead property.”
This court’s authority and responsibility with respect to a judgment lien is restricted:
“to the extent that such lien impairs an exemption”. 11 U.S.C. § 522(f).
The judgment lien has not prevented or in any other way impaired this court’s allowance of and recognition of the debtors’ claimed Florida homestead exemption on the condominium they occupied as their home on February 17,1987, the date of this bankruptcy petition, for all purposes pertinent to and incident to this bankruptcy proceeding.
It would be an inappropriate and impermissible extension of this court’s authority and responsibility for me to declare today that at some future unspecified day when this property is offered for sale, the subject judgment would or would not constitute a valid lien against the sale proceeds. It is quite obvious, of course, that under certain circumstances this judgment could constitute a valid lien against the sale proceeds and under other circumstances it might not be a valid lien. The essential point is that this court should not now attempt that future determination and any effort to do so would exceed the reasonable scope of the jurisdiction granted under § 522(f).
If judicial intervention becomes necessary to determine the effect of the judicial lien in the event of a future sale, which appears to me to be highly unlikely in any event, the appropriate and readily available forum would be the State court.